DETAILED ACTION
This is a first Non-Final Office action for the reissue application control No. 16/842,237. In a preliminary amendment filed on 04/07/2020, the applicant added news claims 12-22 and kept claims 1-11 unchanged. Accordingly, claims 1-22 are pending in this application, among those claims 1 and 12 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,043,905 (the ‘905 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  


Maintenance Fee Reminder
	Applicant is reminded that maintenance fee for the 3.5 year window is open for the ‘905 patent. Action is needed to avoid late fee.

Information Disclosure Statements (IDSs)
IDS filed on 4/7/2020 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 

Defective Reissue Oath/Declaration - Rejections under 35 USC § 251
The reissue oath/declaration filed on 04/07/2020 is defective because it does not positively identify at least one limitation which is omitted to make a claim broader. 

MPEP 1414 (II) (C) states that:
II.    A STATEMENT OF AT LEAST ONE ERROR WHICH IS RELIED UPON TO SUPPORT THE REISSUE APPLICATION (I.E., THE BASIS FOR THE REISSUE)
(C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.
Likewise, a statement of the error as "…the inclusion of claims 3-5 which were unduly broad…" and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as "Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16." 
MPEP 1414(II)(C), Emphasis added.

In view of this requirement, “specific claim language” in claim 1 “wherein lies the error” must be identified. In other words, at least one limitation that is removed from the original claim 1 to make the claim broader must be identified.

Specifically, in the declaration filed on 04/07/2020, the Applicant provided a reason for filing this reissue application that is: 

    PNG
    media_image1.png
    51
    504
    media_image1.png
    Greyscale


Therefore, claims 1-22 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR 1.175.

Claim Objections
	Claims 13-19 and 22 are objected to because of the following informality: 
	These claims should depend from claim 12 instead of claim 1 as recited. 
Appropriate correction is required.

Status of the Claims
	The following is the current status of the claims: 
Claims 1-11 are original and claims 12-22 are new, among those, claims 1 and 12 are independent.

Prior Art 
Claims 1-22 are examined based on the following reference: 
US Patent Application No. 2005/0079668 to Jung (“Jung”). 
US Patent Application No. 2007/0241323 to Saenger et al. (“Saenger”). 

Allowable Subject Matter
 	Claims 1-22 contain allowable subject matters.
Regarding claims 1-11, the prior art of record fails to teach or render obvious the inclusion of a limitation that “a third gate electrode provided on and across the third element second element isolating area; and a fourth gate electrode isolated from the third gate electrode and provided on and across the third element isolating area, the second element area, and the second element isolating area, wherein the first gate electrode and the first element area forms a first transistor, the second gate electrode and the first element area forms a second transistor” as recited in claim 1.
The closest prior art of record which is Fig. 8B of Jung does not disclose or render obvious at least the limitations underlined above. 
Regarding claims 12-22, these claims contain the same allowable subject matter as discussed in claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991


/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991